Citation Nr: 1751889	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and L.G.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in September 2017.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service medical records are not available.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that an adequate VA examination and opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include PTSD, originated during active service, within one year of his active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  In finding that an examination is warranted in this case, the Board has considered the following: the Veteran's statements and testimony indicating a fear of hostile military or terrorist activity while serving in the demilitarized zone (DMZ) in Korea just after the end of the Korean Conflict; witnessing nonspecific incidents of being under attack related to guard duty; his work as a medic in service; his DD Form 214 demonstrating his military occupational specialty (MOS) was a medical specialist; evidence that he served one year, five months and 4 days of foreign and/or sea service; and the private and VA medical records demonstrating diagnoses of depression and PTSD 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies. 

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The examination report is to contain a notation that the examiner reviewed the claims file, including the records discussed below.

Please review the following : (1) the Veteran's lay statements and testimony in the September 2017 video conference hearing indicating a fear of hostile military or terrorist activity while serving in the demilitarized zone in Korea just after the end of the Korean War and witnessing nonspecific incidents of being attacked related to guard duty and his work as a medic in service; (2) his DD form 214 demonstrating his MOS was a medical specialist and that he served one year, five months and 4 days of foreign and/or sea service; (3) the February 2007 private medical report by Dr. E.N.P. providing a diagnosis of depression; (4) VA medical records reflecting diagnoses of PTSD.  

Please Note:  The Veteran's service medical records and service personnel records are not available.  

Please Note: the Veteran is competent to attest to lay observable symptoms.  (credibility is a separate determination from competency)  

The examiner is then asked to answer the following:  

(a).  Please identify ALL currently diagnosed acquired psychiatric disorders.  

(b).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to any of the stressors which reportedly occurred during his active service; or (ii) had its clinical onset during the Veteran's active service.  

(c).  If the Veteran does not meet the criteria for a diagnosis of PTSD, please explain the reasons why and comment on the diagnoses of PTSD made in the VA medical records.  

(d).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder, namely depression, had its onset during active duty from May 1955 to May 1958 or is otherwise related to any incident or event that occurred during such periods, considering the evidence noted in the lay statements and testimony and the Veteran's DD form 214 discussed above.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




